Citation Nr: 1413355	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-29 958	)	DATE
	)


On appeal from the decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from August 1963 to September 1967.  He served in Vietnam from August 1965 to August 1966.  He was awarded the Vietnam Campaign Medal, among other decorations related to his Vietnam service.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 RO decision.  The Veteran presented sworn testimony in support of his appeal during a July 2011 hearing before the undersigned Veterans Law Judge.  

In February 2013, the Board remanded the appeal for further evidentiary development.  Such development was accomplished and service connection for PTSD was granted in an April 2013 decision.  A 100 percent disability rating was assigned effective as of the date of the Veteran's claim for service connection.  


FINDING OF FACT

The Veteran's claim for service connection for PTSD has been completely granted.


CONCLUSION OF LAW

No justiciable issue remains before the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  All questions of law and fact necessary to a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors are subject to review on appeal to the Secretary.  Decisions in such appeals are made by the Board.  38 C.F.R. § 20.101(a).  The Board may address questions pertaining to its jurisdictional authority to review a particular case and may dismiss any case over which it determines it does not have jurisdiction.  38 C.F.R. § 20.101(d).  

As set forth above, following the Board's February 2013 remand, the Appeals Management Center granted service connection for PTSD and assigned a 100 percent disability rating effective as of the date of the Veteran's claim for service connection.  This grant represents a complete resolution of the appeal as to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran's representative concurs in this analysis, indicating that the Veteran's appeal has been satisfied.  

Accordingly, no live issue remains in this case.  The Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


